*164OPINION of the Court, by
Judge Bibb.
According to the principles adjudged in the case of Smith vs. Qarr-i and followed in repeated decisions since, the first assignment of error is the only one of which this court can take cognizance.
But errors fub-sequent to the confession, are not thereby released.
After a judgment by confession, the defendant cannot take advantage of the want of a declaration»
It is objected by die plaintiff in error, that “ there is no declaration filed, nor any instrument of -writing, nor does it appear from any part of the record, on what the plaintiff’s action is founded.”--
By “ an act regulating civil proceedings,” it is declared that a confession of judgment “ shall be equal to a release of errors and the judgment sought to be reversed was rendered on the confession of the plaintiff in error. This to be sure ought not to be construed to, release errors subsequent to the confession ; but every prerequisite to uphold the judgment is confessed by acknowledging judgment. A defendant therefore, should take care that the declaration and writing are filed, previous to his confession, if he conceives each or either necessary or convenient to his safety; a judgment upon confession, stands self sufficient and free from error.
Judgment affirmed.